             Case 4:18-cr-01013-CKJ-DTF Document 29 Filed 02/18/19 Page 1 of 8



     Sean C. Chapman
 1
     Law Office of Sean C. Chapman, P.C.
 2   100 North Stone Avenue, Suite 701
     Tucson, Arizona 85701
 3   Telephone: (520) 622-0747
     Fax: (520) 628-7861
 4   Arizona State Bar No. 012088
 5   Attorney for Defendant Bowen
     Sean@seanchapmanlaw.com
 6

 7                           IN THE UNITED STATES DISTRICT COURT
 8                               FOR THE DISTRICT OF ARIZONA
 9
         UNITED STATES OF AMERICA,          ) CR 18-01013-001-TUC-CKJ(BPV)
10                                          )
                    Plaintiff,              )
11                                          )       MOTION TO SUPPRESS
              v.                            )  TEXT MESSAGES OBTAINED IN
12                                          )   VIOLATION OF THE FOURTH
         Matthew Bowen,                     )            AMENDMENT
13                                          )
                    Defendant.              )
14                                          )

15

16           The Defendant MATTHEW BOWEN, through counsel Sean C. Chapman of

17   THE LAW OFFICE OF SEAN C. CHAPMAN, P.C., pursuant to Fed. R. Crim. P.
18
     12(b)(3)(C) and the Fourth Amendment to the United States Constitution, hereby moves
19
     to preclude the Government from introducing at trial any and all text messages sent or
20

21   received on any date other than December 3, 2017.1 This motion is supported by law, as
22   set forth in the accompanying Memorandum of Points and Authorities.
23

24

25
     1 This motion only addresses the validity of the Search Warrant executed in this
26   case. Defendant reserves the right to object to any and all text messages that
     the government seeks to introduce on other legal bases as well.


                                                                                              1
             Case 4:18-cr-01013-CKJ-DTF Document 29 Filed 02/18/19 Page 2 of 8



                        MEMORANDUM OF POINTS AND AUTHORITIES
 1

 2      I.      FACTS RELEVANT TO THIS MOTION
 3           The indictment alleges that on December 3, 2017, Mr. Bowen violated the civil
 4
     rights of an alien, A.L.-A., while effectuating his arrest in the course and scope of his
 5

 6   employment with the U.S. Border Patrol. The indictment further alleges that on

 7   December 12, 2017, Mr. Bowen falsified a report of the event. (Doc. 1.)
 8
             Border Patrol Agent Matthew Jaseph was a percipient witness to the December 3
 9
     event. He told investigators that on the same day as the incident, he and Mr. Bowen
10

11   exchanged a few text messages about it using their personal cell phones, however he
12   could not provide them because he erased them. Mr. Bowen subsequently refused to
13
     consent to a search of his phone, and agents ultimately obtained a search warrant for
14
     his, as well as Agent Jaseph’s, cell phone. (Affidavit in support of search warrant 18-
15

16   04331MB at ¶ 17.) (Bates 309.) The warrant, issued on March 22, 2018, set forth as
17   probable cause the following relevant passages:
18
                    ¶ 20. On December 27, 2017, two (2) separate Inspector
19           General (IG) subpoenas were served; 1) on the telecommunications
20
             canier T Mobile, and 2) on the telecommunications carrier AT&T
             Mobility. Both subpoenas requested subscriber, billing, device
21           descriptions, and call data, for the date range December 1, 2017 to
             December 15, 2017, for the known telephone numbers being utilized
22
             by BP A Bowen (T Mobile), and BPA Jaseph (AT&T Mobility).
23
                   ¶ 21. … Call data reviewed from the subpoena Reply revealed
24           SMS messaging (text messaging) between 520-440-5735 (BPA
25           Jaseph’s cellular telephone number) and 843-457-1679 (BPA
             Bowen’s cellular telephone number) during the morning hours on
26           December 3, 2017 - evidence of these text messages would


                                                                                                 2
           Case 4:18-cr-01013-CKJ-DTF Document 29 Filed 02/18/19 Page 3 of 8



           corroborate statements made by BPA Jaseph that after the arrest of
 1
           [L.A.] on December 3, 2017, BPA Jaseph and BPA Bowen exchanged
 2         text messages between each other about the arrest of Lopez-Aguilar.
 3                ¶ 23. On February 7, 2018, an IG subpoena was served on
 4         Cellco Partnership, DBA Verizon Wireless (Verizon Wireless). This
           subpoena requested subscriber, billing, a device description, and call
 5         data for the date range December 1, 2017 to December 31, 2017 for
 6         BPA Bowen’s cellular telephone number (843-457-1679).

 7                ¶ 24. Call data reviewed from the Verizon Wireless subpoena
           reply revealed SMS messaging (text messaging) between 843-457-
 8
           1679 (BPA Bowen's cellular telephone phone number) and 520-440-
 9         5735 (BP A Jaseph’s cellular telephone phone number) during the
           morning hours of December 3, 2017 - evidence of these text messages
10         would corroborate statements made by BPA Jaseph that after the
11         arrest of [L.A.] on December 3, 2017, BPA Jaseph and BPA Bowen
           exchanged text messages between each other about the arrest of
12         [L.A.].
13
     (Id.) (Bates 310-12.)
14
           On the basis of this information, the warrant application sought permission “to
15

16   search for and seize evidence of violations of Title 18 United States Code, Section 242,
17   described above that might be found on the cellular telephone described at Attachment
18
     B… .) (Id. at ¶ 26.) (Bates 314.) In addition, the application expressly limited the search
19

20
     to only those portions of the electronic storage media “that reasonably appear to contain

21   some or all of the evidence described in the warrant… .” (Id. at ¶ 30.) To be sure, the
22
     “Conclusion” reiterates the affiant’s request is for the warrant to authorize agents only:
23
           To search for, seize, and otherwise copy electronic storage media
24         contained in the cellular telephone that reasonably appears to contain
25         some or all of the evidence of violations of Title 18, United States
           Code, Section 242, described in the warrant; and to later review the
26



                                                                                                  3
              Case 4:18-cr-01013-CKJ-DTF Document 29 Filed 02/18/19 Page 4 of 8



              seized and otherwise copied electronic storage media consistent with
 1
              the warrant.
 2
     (Id.) (Bates 318.) The affidavit is clear. It established probable cause to believe
 3

 4   evidence of a crime would be found only on text messages sent or received on
 5   December 3, 2017.
 6
              Magistrate Judge Velasco authorized the warrant on March 22, 2018, and a
 7
     Return was filed on March 27, 2018. (Bates 322, 326.) The Government has provided
 8

 9   Extraction Reports that consist of 86 pages of disclosure (Bates 327-411) and which
10   include 1328 individual text messages sent or received from November 20, 2017
11
     through March 22, 2018. The only messages that are admissible, however, are those for
12

13   which probable cause was established and pursuant to which the warrant was issued;

14   that is, text messages sent or received on December 3, 2017. All of the other messages
15
     must be suppressed because they were obtained in violation of Mr. Bowen’s Fourth
16
     Amendment right to be free from unreasonable searches and seizures.
17

18      II.      LAW

19            Under the Warrant Clause of the Fourth Amendment “no Warrants shall issue,
20
     but upon probable cause, ... and particularly describing the place to be searched, and the
21
     persons or things to be seized.” U.S. Const. amend. IV. To satisfy these requirements, a
22

23   warrant must comply with two distinct rules. First, it must describe the place to be
24   searched or things to be seized with sufficient particularity, taking into account the
25
     circumstances of the case and the types of items to be seized. See United States v. SDI
26



                                                                                               4
           Case 4:18-cr-01013-CKJ-DTF Document 29 Filed 02/18/19 Page 5 of 8



     Future Health, Inc., 568 F.3d 684, 702 (9th Cir. 2009). Second, it must be limited by
 1

 2   the probable cause upon which the warrant is based. Id. These aspects of specificity are
 3   referred to as “particularity” and “breadth.” Id. Evidence obtained pursuant to a warrant
 4
     that violates either requirement must generally be suppressed, unless an exception to the
 5

 6   exclusionary rule applies, such as the exception for “a search conducted in good faith

 7   reliance upon an objectively reasonable search warrant.” Id. at 706 (internal quotation
 8
     marks omitted).
 9
           Nearly a decade ago the Ninth Circuit, sitting en banc, addressed the problem of
10

11   over-seizing when it comes to searching electronic records in the context of the Fourth
12   Amendment’s particularity requirement. United States v. Comprehensive Drug Testing,
13
     Inc., 621 F.3d 1162, 1177 (9th Cir. 2010) (en banc) (reversed on other grounds). There,
14
     the Court called upon judicial officers to exercise “greater vigilance” in striking the right
15

16   balance between the government’s interest in law enforcement and the right of individuals
17   to be free from unreasonable searches and seizures. “The process of segregating
18
     electronic data that is seizable from that which is not must not become a vehicle for the
19

20
     government to gain access to data which it has no probable cause to collect.” Id. at 1177;

21   see also United States v. Schesso, 730 F.3d 1040, 1046 (9th Cir. 2013) (placing the onus
22
     on district courts to determine the proper balance). Then, in its only unanimous decision
23
     of the 2014 term, the Supreme Court recognized the unique nature of cell phones because
24

25   of the quantity and quality of electronically stored information available on them. Riley

26   v. California, 573 U.S. 373, 386, 396 (2014). For that reason, the Court imposed a search


                                                                                                5
           Case 4:18-cr-01013-CKJ-DTF Document 29 Filed 02/18/19 Page 6 of 8



     warrant requirement for the search of cell phone and put the scope of a wholesale cell
 1

 2   phone search in perspective by explaining that “it would typically expose to the
 3   government far more than the most exhaustive search of a house” Id. at 396, 401.
 4
     (emphasis in original).
 5

 6         “Probable cause exists when ‘there is a fair probability that contraband or evidence

 7   of a crime will be found in a particular place.’” United States v. Grubbs, 547 U.S. 90, 95
 8
     (2006) (quoting Illinois v. Gates, 462 U.S. 213, 238 (1983)). The warrant for Mr.
 9
     Bowen’s cell phone appropriately limited agents to search for only text messages that
10

11   were “reasonably likely” to constitute evidence of a violation of § 242. The factual basis
12   contained within the warrant’s underlying affidavit refers specifically to Mr. Bowen’s
13
     text message exchanges with Agent Jaseph on December 3, 2017. Accordingly, probable
14
     cause was established as to that date and that date only. Further, the affidavit did not set
15

16   forth any facts from which Judge Velasco could have concluded that evidence would be
17   found in text messages sent or received on any other dates; thus, a more expansive
18
     interpretation of the warrant’s authorization would violate the Fourth Amendment’s
19

20
     particularity requirement. For that reason too, there can be no credible argument that

21   agents relied in good faith on the warrant to conduct a search that spanned four months’
22
     time. United States v. Leon, 468 U.S. 897, 992 n.23 (1984).
23

24

25

26



                                                                                               6
             Case 4:18-cr-01013-CKJ-DTF Document 29 Filed 02/18/19 Page 7 of 8



        III.    CONCLUSION
 1

 2           For all the foregoing reasons, the Government should be precluded from
 3   introducing any text messages sent or received on any date other than December 3,
 4
     2017.
 5
                         Respectfully submitted this 18th day of February, 2019.
 6

 7
                                     LAW OFFICE OF SEAN CHAPMAN, P.C.

 8                                   BY: /s/ Sean Chapman
                                                Sean Chapman
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                                                         7
           Case 4:18-cr-01013-CKJ-DTF Document 29 Filed 02/18/19 Page 8 of 8



                                CERTIFICATE OF SERVICE
 1

 2         The undersigned certifies that on February 18, 2019, he caused to be
 3   electronically filed the foregoing document with the Clerk of the Court using the
 4
     CM/ECF system which sent notification to the following:
 5

 6
     Monica Ryan
 7   Monica.Ryan@us.doj.gov
     US Attorney’s Office – Tucson, AZ
 8
     405 W. Congress, Suite 4800
 9   Tucson, AZ 85701-4050
10

11   Serena Lara

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                                                         8
